Citation Nr: 0307098	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  01-08 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Recognition as the surviving spouse of the veteran for the 
purpose of payment of VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
December 1944. The veteran died in June 1977.  The appellant 
is the former spouse of the veteran.

This appeal is before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Montgomery, Alabama, which 
found that the appellant was not the surviving spouse of the 
veteran.  In December 2002, the appellant was afforded a 
personal hearing before the undersigned, who is the Veterans 
Law Judge making this decision and who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 
7107(c).  A transcript of the hearing is associated with the 
claims folders.


FINDINGS OF FACT

1. The veteran and appellant were married in September 1946.

2. The veteran and appellant were divorced in April 1965; 
there is no evidence, nor is it contended, that the veteran 
and appellant remarried.

3. The veteran died in June 1977.


CONCLUSION OF LAW

The appellant is not the surviving spouse of the veteran for 
the purpose of payment of VA death benefits.  38 U.S.C.A. §§ 
101(31), 103, 1311, 1318 (West 2002); 38 C.F.R. § 3.3, 3.5, 
3.50, 3.102 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation and death pension may 
be paid to a surviving spouse where certain other conditions 
are met.  See 38 C.F.R. §§ 3.3, 3.5.

"Spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 
C.F.R. § 3.50(a).

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).

In determining whether or not a person is or was the spouse 
of a veteran, their marriage shall be proven as valid for the 
purposes of all laws administered by the Secretary according 
to the law of the place where the parties resided at the time 
of the marriage or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 
103.

"Surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death and (1) Who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) Except as provided in 38 
C.F.R. § 3.55, has not remarried or has not since the death 
of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50(b).

The evidence shows that the appellant and the veteran were 
married in Mississippi on September 22, 1942.  The evidence 
further shows that on April 6, 1965, the Circuit Court of 
Equity in Mobile County, Alabama, issued a Decree of Divorce 
between the appellant and the veteran.  The evidence does not 
show, nor has it been contended, that the Decree of Divorce 
was invalid.  The record contains no findings that the April 
1965 divorce has been legally challenged or overturned.  In 
fact, in her application for benefits, the appellant 
indicated that she and the veteran were divorced in 1965.  
The appellant also stated at her hearing that she and the 
veteran were divorced in 1965.

There is also no evidence or argument that the appellant and 
the veteran co-habitated or remarried subsequent to that 
their divorce and prior to his death.  The record shows that 
the appellant and veteran lived in separate states at the 
time of their divorce, and that they appear to have continued 
such a living arrangement until the veteran's death.   The 
appellant reported in her application for benefits that she 
and veteran did not live together continuously from the date 
of their marriage to the veteran's death.

The Board must conclude that pursuant to the laws of Alabama, 
which is where the appellant resided when the right to 
benefits accrued, the appellant and veteran were divorced on 
April 6, 1965.  Consequently, the appellant cannot be 
considered the surviving spouse of the veteran because she 
was not married to the veteran at the time of the veteran's 
death in June 1977.

The appellant has asked that she be granted dependency and 
indemnity compensation benefits despite being divorced from 
the veteran.  She reports that she endured significant 
emotional and physical suffering during her marriage to the 
veteran.  She says she was married to veteran for over 20 
years and was forced to raise six children on her own after 
the divorce.  The Board sympathizes with appellant and is not 
devoid of compassion.  However, the Board must decide this 
appeal based upon the law currently in effect, and not upon 
empathy or good will.

In view of the foregoing, the Board finds there is no legal 
basis for determining that the appellant is the surviving 
spouse of the veteran for the purpose of payment of VA death 
benefits.  Where the law and not the evidence is dispositive, 
the appeal must be terminated or denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The Board finds that the law and not 
the evidence is dispositive in this claim.

Finally, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326 (2002) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Here, the Board notes that there is no indication that the 
appellant was given notice of the VCAA.  However, because the 
applicable law, and not the evidence, is dispositive of this 
claim, the VCAA is not applicable.  Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  Also see Smith (Claudus) v. 
Gober, 14 Vet. App. 227 (2000) (holding that VCAA did not 
affect federal statute that prohibits payment of interest on 
past due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appellant is not the surviving spouse of the veteran for 
the purpose of payment of VA death benefits, and her claim 
for payment of VA death benefits is denied.



	                        
____________________________________________
	H. P. ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

